Contrary to the petitioner’s contention, the time within which American Transit Insurance Company provided its insured with written notice disclaiming coverage was not unreasonable as a matter of law (see First Fin. Ins. Co. v Jetco Contr. Corp., 1 NY3d 64, 68-70 [2003]; Those Certain Underwriters at Lloyds, London v Gray, 49 AD3d 1, 4 [2007]; Schoenig v North Sea Ins. Co., 28 AD3d 462 [2006]).
The petitioner’s remaining contentions are either not properly before this Court or without merit. Mastro, J.P., Skelos, Leventhal and Roman, JJ., concur.